Citation Nr: 0214723	
Decision Date: 10/21/02    Archive Date: 10/29/02	

DOCKET NO.  97-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
improved disability pension benefits.  

(The issues of entitlement to service connection for 
residuals of frozen feet and duodenal ulcer disease are the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

The veteran had active service from April 1960 to May 1962.  


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
requirements for VA improved disability pension benefits.  
38 U.S.C.A. § 101 (1991); 38 C.F.R. §§ 3.2, 3.3 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the United States of Court 
of Appeals for Veterans Claims has held that the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(2001) is not applicable to the issue decided herein.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

The veteran had active service from April 1960 to May 1962.  

His contentions include that his active service included 
service in Korea during riots and that he also had service in 
the merchant marines following his discharge from active duty 
in May 1962.  

Governing law and regulations provide, in part, that a 
veteran who served 90 days or more during a period of war 
meets the basic eligibility requirements for receipt of VA 
improved disability pension benefits.  The Korean Conflict is 
defined as service from June 27, 1950, through January 31, 
1955, and the Vietnam Era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive in 
the case of a veteran who served in the Republic of Vietnam 
during that period with the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive in all other 
cases.  38 C.F.R. § 3.2(e)(f).  

The veteran does not assert that he served in Vietnam during 
his active service and his service personnel records reflect 
that he did not serve in Vietnam during his active service.  
Since he was not on active duty during the Korean Conflict or 
the Vietnam Era his service from April 1960 to May 1962 may 
not be considered as wartime service.  The veteran has also 
submitted a photocopy of an identification badge indicating 
that he served as a US merchant marine.  A response from the 
National Personnel Records Center reflects that there is no 
record of merchant marine service for the veteran.  In any 
event, the only period of merchant marine service recognized 
for purposes of awarding VA benefits is during the period of 
armed conflict, December 7, 1941, to August 15, 1945.  
38 C.F.R. § 3.7(x)(15) (2001).  The veteran's asserted 
merchant marine service did not occur during this time.  

Since the veteran did not serve on active duty during a 
period of war he is not eligible for improved disability 
pension benefits and his claim must be denied.  



ORDER

Eligibility for VA improved disability pension benefits is 
not established.  The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

